Drawings  
Applicant’s amendments and remarks with respect to the drawing objections are noted and not sustained. 
Claim Rejections - 35 USC § 112
Claims  6,  11, 13,  and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the rejection of claims 4 and 16, applicant has amended claim 3 to positively include and recite “a joining portion” between the frontal thick-walled portion and the second peripheral region.  While broad, the claim now recites that something that can be described as a joining portion exists between the two previously recited element.  Hence, this portion of the rejection has not been sustained.    
As to claims 6, 11 and 13, applicant argues that a “reference state” is clear and means when the club head is “placed on a placement surface”. [0015] of the specification describes the reference state as when the central axis Z of the shaft is in a plane P1 that is perpendicular to a horizontal surface H, but at a “predetermined lie angle and real loft angle” which is not described. However, such a placement and how a club is placed to address a ball is subjective between each golfer.  Some golfer references a ball with the hands higher or lower or more forward or back with respect to the club head. Hence without defining this “predetermined” lie and loft angle, one cannot know the orientation 
Claim 16 has been amended to positively recite width K1 and K2 providing more clear relationships and overcoming this portion of the previously recited rejection.  Similarly the claim has been amended to clarify that “a back side” is of the frontal thick-walled portion and the issue has been overcome.	
Claim Rejections - 35 USC § 103
Claims 1-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2014/0106903 in view of Sugimoto 7,762,909.
With respect to claim 1, applicant has amended it with a single limitation that it is, “the entirety of” the first peripheral region that is disposed face side from P1.  Such a limitation is directed to the relationship of the location of the shaft and hosel with respect to P1.  In Soracco, his hosel is located within P1 as shown in his 59 in fig. 4.  He does not discuss locating the hosel outside of the return area and more in the area of the crown.  
Since applying motivation to Soracco to modify move the hosel would require in depth analysis, he has been replaced as the primary reference by Nakamura shows this claimed structural relationship in his figs. 4 and 5.  

While Nakamura does not discuss the width of his crown return portion, he does detail the size and design of the sole where  a width of 9b (applicant’s K2) is disclosed to be La as shown in fig. 5 to be not more that 15mm [0060] thus effectively disclosing a range from 5-15 mm [0061].  He shows this dimension is critical in controlling the force and vibrations at impact from the face portion to the sole ribbed part 17.  Hence, he shows the limitation in claim 1 where K2 is larger than 8mm.  He is further considered to show the claimed P1 in his VP(CL) that can be defined as a plane that intersects an axis of the hosel portion and extends from the toe-heel direction to which the entirety of the first peripheral region is disposed face side as shown in figs. 4 and 5. 
Since Nakamura does not discuss his crown return in much detail, one cannot determine the relative size with respect to the sole return.  To understand this relationship, one must turn to the teachings of Sugimoto in such types of clubs constructed like that of Nakaura with crown and sole returns 13a and 13b.  At col. 5, ln. 53 he teaches the size of the turnback in the crown in the front back direction losses energy and strength if too small and raises the CG too high if too large.  Here the size of the turnback in the crown is critical in adjusting the desired strength, energy and placement of the CG.
Both Nakamura and Sugimoto when combined teach that designing the sizes of the crown and return length from the face is a critical dimension to control the desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 3 separately combines a thickened portion on an inner wall surface of the sole portion that is thicker than the second peripheral region and calls for a joining portion that is 10mm or less. Shown in fig. 4 of Nakamura is considered a joining portion 12f that is less than 10mm where 9b appears to be directly joined. To the extent that the “joining portion” is created by a shifting of the weight, or “thickened portion” rearward, even more positively reciting a lower range would not appear to be a patentable advance to the extent that such would result from merely shifting the thickened portion rearward in Nakamura in order to likewise shift the CG.  A ration of the front to back length F2 is considered shown by Wa and height F1 by T1, to be 5-15mm [0071] to greater than 3mm [0065] showing a ratio encompassing the claimed range of 1.25 to 10. 

The central thin-walled portion in a toe-heel direction is formed so as to decrease toward the back side as called for in claim 5 and shown below; 

    PNG
    media_image1.png
    467
    422
    media_image1.png
    Greyscale

.  
Claim 6.is considered shown in fig. 9 at least a part of the central thin-walled is placed on a placement surface in a reference state such as at reference 5, the remaining portion of the central thin-walled portion inclines upward toward the back side as shown by the arrow below;

    PNG
    media_image2.png
    956
    766
    media_image2.png
    Greyscale
 
  
Claim 14 is considered shown at [0058] of Nakamura. 
Claim 15 is considered taught at 20 of Sugimoto where an end surface of the first peripheral region if considered thicker than an opening at the crown where the connection tapers.  This interpretation of 20 shown in fig. 3 is consistent with applicant’s disclosure in his fig. 5 at 121 were the two members meet.  

. Claims 7-13  are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2014/0106903 in view of Sugimoto 7,762,909 and further in view of Motokawa 10,729,944.
As to claims 7 and 10, Neither Soracco or Nakamura or Sugimoto discuss peripheral sole weights. From Motokawa it is taught that providing an integral U-shaped sole weight 10 around the periphery sole of a club lowers the center of gravity resulting in higher launch angles (abstract).  As such to have combined a peripheral sole weight that surrounds the sole in a cup face club like that of Nakamura Nakamura would have been an obvious matter of design in in in positioning the center of gravity in order to improve the launch angle of the ball and increase the moment of inertia of the club about the y axis. 
Claims 8, 9, 12 and 17 are directed to the size and shape of the peripheral weight member which has not been shown to be critical. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Reviewing the specification, applicant’s size and shape are not critical as such are disclosed as only directed to the design of the club that is consistent with the teaching of the applied prior art of being sized and shaped in order to obtain the desired center of gravity properties. The relative thicknesses of weights and their positions in a club are considered result-effective variables in the design of the club properties such as the location of the center of gravity and desired moments of inertia.  Hece to have made the peripheral thick-walled portion thinner than the frontal thick-walled portion as recited in claims 8 and 12 would have been obvious in order to reduce weight and move the CG forward.  To have made the shape of the weight larger on the heel side as called for by claim 9 would have been obvious to shift the CG towards the heel and reduce the MOI about the shaft. 
Claim 13 is rejected for the reasons set forth above with respect to claim 5. 
 
Conclusion
Applicant's arguments filed 1/20/22 with respect to the art rejection have been fully considered but considered moot in view of the new grounds for rejection set forth above. 
Applicant’s remarks with respect to the drawing and rejection under 35 U.S.C. § 112(b)rejection are addressed above after the statement of those rejections. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711